Citation Nr: 1037768	
Decision Date: 10/06/10    Archive Date: 10/15/10

DOCKET NO.  07-36 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for the 
residuals of a right ankle sprain.

2.  Entitlement to a compensable evaluation for a scar due to a 
laceration over the left eye. 
 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1962 to June 1965.

This matter comes before the Board of Veterans' Appeals (Board) 
from an April 2007 rating decision by the above Department of 
Veterans Affairs (VA) Regional Office (RO).  The appeal has been 
advanced on the Board's docket pursuant to 38 U.S.C.A. 
§ 7107(a)(2) (West 2002 & Supp. 2010); 38 C.F.R. § 20.900(c) 
(2010).

The Veteran testified before the undersigned Veterans Law Judge 
at a Travel Board hearing at the RO in June 2010; a transcript is 
of record.

An additional issue, service connection for broken bones 
around the left eye socket, has been raised by the record 
through the Veteran's testimony at the June 2010 hearing, 
but has not been adjudicated by the RO.  Therefore, the 
Board does not have jurisdiction over it, and it is 
referred to the RO for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.

REMAND

The Veteran testified at the June 2010 hearing that his right 
ankle has worsened since his March 2007 VA examination.  He 
indicated that he has ankle pain and swelling, and sometimes has 
instability.  In addition, he said the degree of flexion in his 
ankle had changed.  The Veteran also testified that he has pain 
in the area of the scar over his left eye, and that there is a 
bit of broken bone under the site of the scar.  He indicated that 
he has also has discoloration.  At the March 2007 VA examination 
the scar was noted to be the same color as the skin.  The U.S. 
Court of Appeals for Veterans Claims has held that "[w]here the 
veteran claims a disability is worse than when originally rated, 
and the available evidence is too old to adequately evaluate the 
current state of the condition, VA must provide a new 
examination."  Olson v. Principi, 3 Vet. App. 480, 482 (1992).  
Thus, the Board finds that the Veteran should be provided with a 
new VA examination regarding his right ankle and the scar over 
his left eye.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  Request that the Veteran provide sufficient 
information and, if necessary, authorization, to 
enable the RO to obtain any additional evidence, 
not already of record, which pertains to the 
claim for an increased evaluation for the 
residuals of a right ankle sprain and a scar due 
to laceration over the left eye.  Invite the 
Veteran to submit all pertinent evidence in his 
possession, and explain the types of evidence 
that it is his ultimate responsibility to submit.

2.  After all available records and/or responses 
from each contacted entity have been associated 
with the claims file, or the time period for the 
Veteran's response has expired, arrange for the 
Veteran to undergo a VA examination(s) to 
evaluate his right ankle and scar due to a 
laceration over the left eye.  The claims file, 
to include a copy of this Remand, must be made 
available to the examiner, and the report of the 
examination should include discussion of the 
Veteran's documented medical history and 
contentions regarding the residuals of a right 
ankle sprain and scar due to a laceration over 
the left eye.  All appropriate tests and studies 
and/or consultation(s) should be accomplished 
(with all findings made available to the 
examiner(s) prior to the completion of his or her 
report), and all clinical findings should be 
reported in detail.

3.  Thereafter, readjudicate the Veteran's claim 
for an increased evaluation for the service-
connected residuals of a right ankle sprain and 
scar due to a laceration over the left eye.  If 
the decision remains adverse to the Veteran, he 
and his representative must be provided with a 
Supplemental Statement of the Case and an 
opportunity to respond.  The case should then be 
returned to the Board for further appellate 
consideration, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a final decision of 
the Board of Veterans' Appeals is appealable to the U.S. Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a final decision of the 
Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) 
(2010).

